—In an action, inter alia, to foreclose a mechanic’s lien, the plaintiff appeals from an order of the Supreme Court, Kings County (G. Aronin, J.), dated February 3, 1997, which granted the motion of the defendant RTC Mortgage Trust 1995 S/Nl, inter alia, to dismiss the complaint insofar as asserted against it pursuant to CPLR 3211.
Ordered that the order is affirmed, with costs.
The plaintiffs mechanic’s lien, recorded in November 1995, was subordinate to the mortgage lien as the mortgage was recorded six years earlier (see, W.L. Dev. Corp. v Trifort Realty, 44 NY2d 489). Moreover, the mechanic’s lien was recorded some 3V2 years after the filing of the notice of pendency by the predecessor-in-interest of the defendant RTC Mortgage Trust 1995 S/Nl. Pursuant to CPLR 6501, one whose incumbrance is recorded after the filing of a notice of pendency is bound by all proceedings taken in the action after the filing to the same extent as a party (see, Polish Natl. Alliance v White Eagle Hall Co., 98 AD2d 400, 404; Lakeville Mfg. Co. v Herman Homes, 28 Misc 2d 798, 799, affd 14 AD2d 551). Accordingly, the Supreme Court properly granted the respondent’s motion.
The plaintiffs remaining contentions are without merit. Santucci, J. P., Krausman, Florio and Feuerstein, JJ., concur.